Citation Nr: 0909935	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  94-47 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left forearm, currently evaluated as 10 
percent disabling.

2.  Entitlement to an initial compensable rating for scars of 
the left forearm, a one and one quarter inch scar of the 
proximal aspect and a one half inch linear scar of the distal 
aspect.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney 


WITNESSES AT HEARINGS ON APPEAL

Veteran, his spouse, and C.B., M.D.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied an increased rating for 
residuals of a gunshot wound to the left forearm.

The Board's issued a decision in September 1996 decision 
which denied increased rating for residuals of a gunshot 
wound to the left forearm.  The Veteran appealed this Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in a March 1998 Order, that Board 
decision was vacated and the case returned to the Board for 
readjudication to consider both old and new rating criteria. 

In September 1998, the Board remanded the case to the RO for 
additional development, and the Board issued a decision in 
February 1999 which again denied increased rating for 
residuals of a gunshot wound to the left forearm.  That 
decision was also appealed to the Court and in a March 2001 
Order, the Court vacated the Board's February 1999 decision 
and remanded the case to the Board for readjudication.  The 
Board remanded the case again to the RO in August 2003 for 
additional development.  

In an October 2003 rating decision, service connection was 
granted for scars of the left forearm, a one and one quarter 
inch scar of the proximal aspect and a one half inch linear 
scar of the distal aspect.  A non-compensable rating was 
assigned effective February 1994.  The Veteran disagreed with 
the assigned rating, was issued a statement of the case, and 
perfected his appeal as to that issue.

In March 2004, the Board denied an increased rating for 
residuals of a gunshot wound to the left forearm.  The 
Veteran again appealed that issue to the Court.  Pursuant to 
a Joint Motion for Remand, the Court vacated the Board's 
March 2004 decision in a July 2005 Order.  

In August 2007, the Board remanded this case.  


FINDINGS OF FACT

1.  The Veteran has a moderate injury to Muscle Group VII, 
but not moderately severe.  

2.  The Veteran's scars of the left forearm, a one and one 
quarter inch scar of the proximal aspect and a one half inch 
linear scar of the distal aspect, are not tender or painful, 
do not caused limitation of motion or other functional 
impairment, they are not deep, they do not cover an area of 
144 square inches (929 sq. cm.) or greater, and they are not 
unstable or painful on examination.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent rating for residuals of a gunshot wound to the left 
forearm under Diagnostic Code 5307 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.57, 4.59, 4.73, Diagnostic Code 5307 
(1994 & 2008).

2.  The schedular criteria for an initial compensable rating 
for scars of the left forearm, a one and one quarter inch 
scar of the proximal aspect and a one half inch linear scar 
of the distal aspect, have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.20, 4.118, Part 
4, Diagnostic Code 7804 (2002 and 2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in October 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in September 2008.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The VCAA letter notified the claimant that the claimant must 
submit medical evidence that showed that the service-
connected disability had increased in severity, and advised 
the claimant of the types of medical and lay evidence that 
the claimant may submit, including statements from his doctor 
or other individuals who are able to describe the manner in 
which his disability has become worse.  There was no 
reference, however, to the diagnostic criteria for 
establishing a higher rating for the service-connected 
disability.

In this regard, the failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements is 
presumed to create prejudicial error.  Sanders.  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id. at 889.  Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  Id. at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) indicated that this was not 
an exclusive list of ways that error may be shown to be non 
prejudicial.  See Sanders, 487 F.3d 881.  In order for the 
United States Court of Appeals for Veterans Claims (Court) to 
be persuaded that no prejudice resulted from a notice error, 
the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, as to the diagnostic criteria for establishing 
a higher rating, the Board also finds that any error was not 
prejudicial.  The claimant was examined by VA several times 
and has provided several statements from Dr. B. which address 
his symptoms and the pertinent rating criteria.  In addition, 
an independent medical expert (IME) opinion was obtained.  
The rating criteria were also address in prior Board 
decisions and the claimant and his attorney have made 
arguments based on those criteria.  The statement of the case 
(SOC) and numerous supplemental statements of the case 
(SSOCs) also addressed the rating criteria.  The Federal 
Circuit recently held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III.  

In addition, the VCAA letter included the section entitled 
"Disability Rating," specifically cited to the impact on 
employment and described the types of evidence which would 
support the claim.  The claimant was also told that 
disability rating range from zero to 100 percent based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  As noted, the SOC and 
SSOCs were relevant to the specific pertinent diagnostic 
code.  Therefore, the Board finds that the claimant has not 
been prejudiced by insufficient notice in this case.  

Given the nature of the claimant's claim, the fact that the 
claimant was examined by VA numerous times, the opinions of 
Dr. B., the IME opinion, and the relevant arguments made by 
the claimant and his attorney to the RO, the Board, and the 
Court during the appeal, and the fact that he was provided 
the criteria required for a higher evaluation, the Board 
finds that a reasonable person would have generally known 
about the requirements necessary to establish a higher 
rating.  Therefore, the Board finds that any error in failure 
to provide notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the Veteran demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
criteria was discussed in the SOC, and the reasons as to why 
a higher rating was not warranted under that criteria were 
identified.  Based on the foregoing, the Board finds that any 
VCAA notice error in this case has been rendered harmless for 
the forgoing reasons.  

The claimant's service treatment records and all VA medical 
records identified by the claimant have been obtained and 
associated with the claims file.  The claimant was examined 
by VA and his file was reviewing by an IME during the 
pendency of this appeal and was afforded an opportunity to 
testify at a personal hearing and did so.  There is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claim file.  See 
Mayfield III.  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  

Additionally, there has been no prejudice to the Veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The Veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disability since the claimant 
was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by the 
record.  The examination in this case is adequate upon which 
to base a decision.  There is also an IME report and private 
medical evidence.  The records satisfy 38 C.F.R. § 3.326.

The VCAA letter also discussed the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Background

The service treatment records reflect that the Veteran 
sustained an accidental self-inflicted 45-caliber gunshot 
wound to the left forearm on November 12, 1960.  A physical 
examination of the Veteran revealed two open wounds on the 
flexor surface.  The wound of entrance was two cm. in 
diameter and just inferior to the medial humeral condyle.  
The exit wound was 2 and 1/2 cm. on the volar aspect of the 
left forearm and 6 inches further distally.  There was no 
crepitus and no peripheral evidence of artery or nerve 
involvement.  Admission blood count was within normal limits 
and x-rays showed no evidence of bony involvement of the left 
forearm.  A debridement of the two wounds was performed and 
the wounds were left open.  The immediate post-operative 
course was uneventful and approximately one week later, the 
wounds were found to be clean and the patient afebrile.  The 
wounds were then closed.  On November 25, 1960, the long-arm 
posterior splint was removed and the Veteran began range of 
motion exercises.  After the sutures were removed and range 
of motion returned, the Veteran was discharged from 
hospitalization.  The Veteran was ultimately diagnosed with a 
gunshot wound to the left forearm with no artery, nerve, or 
bone involvement.  The Veteran was separated from service in 
February 1962.

Post-service, the Veteran underwent a VA examination in 
October 1971.  At that time, the Veteran's left handgrip was 
reported to be 95 pounds as compared to 100 pounds on the 
right.  He was able to pick up a paper clip and a straight 
pin with either hand.  He could hold a piece of paper tightly 
between the thumb and forefinger of either hand.  Entry and 
exit wound scars were noted to be nonadherent and nonpainful.  
Active range of motion of all joints of the upper extremities 
as well as strength of the upper extremities was within 
normal limits.  Sensation of the upper extremities was 
intact.  Girth measurement of the upper extremities was 
equal.  There was no pain to palpation over the left forearm.

In February 1979, the Veteran was again examined.  The 
Veteran reported that he had some pain when his fist was 
closed tightly and reported that it would sometimes "stick" 
and would not open immediately.  He related that the ball of 
his left hand became sore or strained.  He stated that his 
handwriting was poor because of his arm.  A neurologic 
examination was conducted.  The examiner noted that the 
Veteran reported having pain in the left arm in the area of 
the wound.  The Veteran also related that he had a 
questionable motor weakness, but denied sensory loss.  He had 
impaired handwriting.  Neurologic evaluation revealed that 
all muscle groups exhibited normal strength.  Tone and 
coordination were intact.  Reflexes were symmetric.  Both 
plantars were flexor.  The sensory examination was intact.  
There was no evidence of neurologic disease and there was no 
neurologic disability.  Further evaluation revealed mild to 
moderate herniation of muscles.  The involved muscles were 
those from the external condyle of the humerus.  There was no 
damage arising from the internal condyle.  X-rays were 
negative.  There was a defect in the fascia at the site of a 
scar.  It was noted that there was muscle injury to Muscle 
Group VIII.  There was no injury to Muscle Group VII.  

A June 1994 treatment report noted the Veteran's complaints 
of decreased sensation over the medial two fingers of the 
left upper extremity.  He indicated that he had been shot in 
the left forearm and had no residuals or sequelae for 30 
years.  He denied loss of function, stating that he was able 
to perform hobbies such as car repair.  The examiner 
indicated that the Veteran may have possible left ulnar 
sensory neuropathy.  A nerve conduction study revealed no 
electrodiagnostic evidence of a left upper extremity 
radiculopathy, plexopathy, or mononeuropathy.

In July 1994, the Veteran was afforded a VA neurological 
examination.  At that time, it was noted that the Veteran was 
left-handed.  The Veteran complained of numbness in his left 
fingers and stated that he had difficultly writing.  He also 
reported that his right hand felt numb on occasion as well.  
A neurological examination of the Veteran's left arm revealed 
no twitching of the muscles or vesiculations.  Some loss of 
muscle bulk was observed in the left forearm and the 
Veteran's grip was slightly diminished, approximately 40 
percent in the left hand and 50 percent in the right.  Upon 
sensory examination, the Veteran stated that he had slightly 
decreased sensation to pinprick and light touch to third and 
fourth fingers on the left hand.  Reflexes were symmetrical 
and there was slight objective weakness of the left grip when 
squeezing the hands.  Range of motion testing and nerve 
conductions were normal.  Ultimately, the Veteran was 
diagnosed with a history of sensory neuropathy in ulnar nerve 
distribution, mostly involving the third, fourth, and fifth 
fingers of the left hand, not found on EMG.  Etiology was 
undetermined.

At a July 1994 VA muscular examination, normal fist, thumb, 
and wrist range of motion was observed.  X-rays of the left 
forearm were normal, with no signs of any metal parts.  The 
Veteran was diagnosed with status-post gunshot wound to the 
left forearm on the posterior side without hand or wrist 
limitation of motion, or neurological injury.

In an October 1999 medical opinion, C. B., M.D., asserted 
that both extensor and flexor muscle groups had been affected 
by the Veteran's gunshot wound to the left forearm.  Dr. B. 
opined that the Veteran had muscle loss from the initial 
debridement and resultant scarring.  He also indicated that 
the Veteran had neurologic dysfunction as documented by other 
neurologists.  He indicated that the dysfunction occurred at 
the elbow and in the ulnar nerve, and was most likely due to 
either the initial injury, causing a subclinical loss of 
function which over the years became a clinical problem due 
to the chronic degenerative process, or due to continued 
scarring in the region causing some ulnar nerve entrapment.  
Dr. B. opined that either cause was directly related to the 
in-service gunshot injury.  Finally, Dr. B. stated that both 
the flexor and extensor muscle groups were involved due to 
the large nature of the initial injury (6 inches) and the 
involvement of both the medial and lateral aspects of the 
arm.

At the Veteran's October 2001 personal hearing, Dr. B. 
modified his October 1999 opinion and stated that Muscle 
Groups VII and IX were affected by the Veteran's gunshot 
wound, and not Muscle Groups VII and VIII, as he had 
previously stated.  He asserted that the Veteran's in-service 
gunshot wound had injured the flexor muscle group, as well as 
the ulnar nerve.  In sum, he stated that the Veteran had 
ulnar nerve numbness and partial paralysis, as well as flexor 
muscle weakness.  Dr. B. further stated that there was mild 
to moderate hypothenar atrophy in the left hand.

During the hearing, the Veteran described left hand numbness 
that Dr. B. attributed to built up scarring.  Dr. B. asserted 
that the involvement of Muscle Group IX was secondary to the 
Veteran's in-service injury in that it did not develop until 
later.  He asserted that over time, the scarring had caused 
some problems in the ulnar nerve so that the Veteran had 
distal peripheral neuropathy from nerve involvement, 
affecting Muscle Group IX in the hand.  He denied dysfunction 
in Muscle Group VIII.  The Veteran stated that he had not 
received current treatment for his left arm injury and 
asserted that he took aspirin for the numbness.

In August 2002, the Veteran was afforded a VA neurological 
examination.  At that time, the Veteran complained of 
difficulty opening and closing his left hand.  It was noted 
that he was left-hand dominant.  The examiner further noted 
that he was able to dress himself, cut up food, feed himself, 
manage in the bathroom, and lift 20 pounds with his left arm 
and 35 pounds with the right.  Upon neurological examination, 
the Veteran's muscle groups exhibited normal strength, and 
tone and coordination were intact.  Reflexes were symmetric 
with the exception of left triceps reflex, which was 
diminished.  Sensory examination revealed decreased pinprick 
in the third digit of the left hand on both the dorsal and 
flexor surface.  The examiner opined that the apparent 
neurologic difficulty consisted of reflex changes in the 
triceps and decreased sensation in digit three of the left 
arm, suggesting cervical nerve root lesion at C7 left.  There 
was no clinical evidence to support nerve injury in the left 
arm secondary to gunshot wound.  An EMG of the left upper 
extremity was normal, as was a computerized tomography (CT) 
scan.

In August 2002, the Veteran was afforded VA orthopedic and 
muscle examinations.  At that time, the Veteran complained of 
fingertip numbness with weakness, as well as difficulty 
opening and closing his hand.  He indicated that his left 
hand ached in cold, damp weather, and that it was difficult 
for him to button his own shirts.  Upon examination, the 
Veteran's left forearm appeared normal without any deformity 
or swelling.  There was also no atrophy or tenderness.  Left 
elbow motion was full in all directions, and power was strong 
against resistance.  There was no weakness of movement, 
fatigue, or coordination.  Questions of functional loss and 
even the flare-up did not arise due to a lack of flare-up 
history.  Left wrist motion was full in all directions 
without any weakness and there was no evidence of 
incoordination or functional loss.  

An examination of the muscles revealed two scars on the left 
forearm.  One scar was located in the proximal part of the 
forearm on the ulnar side, involving the area of Muscle Group 
VII.  The second was also in the area of Muscle Group VII.  
There was no evidence of any other muscle group involvement 
from the nature and location of the wounds.  X-rays of the 
left forearm were normal.  No "cardinal signs" of muscle 
injury was observed, such as loss of power or weakness, and 
there was no evidence of diminished fatigue threshold during 
the examination.  The examiner found no evidence of fatigue, 
pain, impairment of coordination, or uncertainty of movement 
in the left arm when compared to the right.  Ultimately, the 
Veteran was diagnosed a history of accidental bullet injury 
to the left forearm.  The examiner determined that, from the 
location of the injury, only Muscle Group VII had been 
involved.

A December 2002 VA examination report noted minimal left hand 
grip weakness.  Otherwise, power in the other muscle groups 
of the left upper arm, shoulder, right upper extremity, and 
both lower extremities were within normal range.  No obvious 
atrophy, fasciculation, or tremor was observed.  In addition, 
no typical fibromyalgia tender points were elicited, and no 
swelling, tenderness, or redness of the joints was seen.

In a July 2003 letter, B.G., M.D., a neurologist, indicated 
that the Veteran continued to have weakness in the left arm 
and left hand.  Even though his left hand was dominant, he 
was feeling weakness of the muscles.  He had a gunshot wound 
to the left forearm.  He was having a hard time closing his 
hand as the left little finger did not close well and 
remained extended.  Physical examination revealed a scar in 
the left forearm area.  It seemed that the Veteran had 
atrophy of the dorsal interosseous muscle and the first 
dorsal interosseous muscle.  There was slight weakness of the 
intrinsic muscles of the left hand.  The assessment was left 
arm weakness possibly due to focal injury in the left forearm 
area.  He was told to perform exercises of the left arm.  

In July 2003, Dr. B. provided another letter.  He reported 
that he had reviewed the claims file and medical records to 
include the other medical examination reports of record.  

Dr. B. noted that the August 2002 neck CT scan did not reveal 
any disc herniation or spinal/foraminal stenosis to account 
for his neurologic abnormalities.  He indicated that the 
recent December 2002 examination, the assessment by Dr. G., 
and his own previous report showed either weakness of the 
intrinsic muscles of the hand and fingers with pain and 
numbness, atrophy of the dorsal interosseous muscles, a 
hyperextended left fifth finger, loss of function in the left 
hand due to atrophy and pathology involving the intrinsic 
muscles of the left hand.  It was his opinion that this left 
hand intrinsic loss was secondary to his left forearm injury 
and ulnar nerve pathology.  He indicated that his opinion was 
consistent with the aforementioned prior opinions.  

Dr. B. addressed the negative EMG of the left ulnar nerve, 
however, he stated that this test is often falsely negative 
(inaccurate) and the atrophy of the intrinsics is a real 
finding that was not likely a  false positive result as it 
had been documented by several examinations.  He stated that 
intrinsics were not well evaluated by EMG.  

Dr. B. addressed the August 2002 VA examiner's opinion.  In 
that opinion, the VA examiner stated that the Veteran did not 
have atrophy, but did have by history difficulty opening and 
closing his left hand.  On examination, the Veteran had 
decreased reflexes and decreased pinprick tests of the left 
hand.  The VA examiner indicated that these changes were 
possibly due to potential unspecified neck problems and 
suggested that EMG and CT testing be performed.  The EMG and 
the CT scan were negative.  Dr. B. noted that the VA examiner 
failed to make any definitive diagnosis concerning the 
Veteran's positive history and examination findings.  Dr. B. 
stated that the work-up was therefore incomplete.  Without an 
alternative definitive diagnosis to explain the Veteran's 
findings, it was most likely that the Veteran's positive 
clinical findings in his left hand were secondary to his 
service arm injury as supported by the other medical opinions 
of record.  Dr. B. stated that the VA examiner's opinion 
should be discounted because the VA examiner did not provide 
a final diagnosis, did not discuss the positive findings in 
the claims file, did not address the discrepancies in the 
clinical examinations most of which showed atrophy of the 
intrinsic muscles and other positive clinical findings, and 
did not provide any literature to support the findings.  

The Board thereafter obtained an IME opinion which was furnished 
in April 2007.  The IME was requested to review the record and 
furnish an opinion with respect to the following questions taking 
into consideration the medical examination reports and medical 
opinions of record.  

1.  Given the cited location of the through and through 
gunshot wound to the Veteran's left forearm and the reported 
disability resulting therefrom, which of the following 
muscle groups are most likely to have sustained permanent 
damage: (a) The flexor muscles of the forearm (only) [those 
which originate primarily from the medial epicondyle of the 
left humerus and whose action is flexion of the wrist, 
fingers, and thumb]; (b) the extensor muscles of the forearm 
(only) [those which originate primarily from the lateral 
epicondyle of the left humerus and whose action is extension 
of the wrist, fingers, and thumb, and adduction of the 
thumb]; (c) the muscles from both the flexor and extensor 
groups; and/or (d) the intrinsic muscles of the left hand.  

To assist the Board most effectively, your response should 
include the following: (1) The basis for determining the 
muscles/muscle group(s) which most likely sustained 
permanent damage; (2) a detailed description of the current 
disability resulting therefrom; and (3) whether or not, 
based on the factual evidence of record, the Veteran's 
current left hand disability is due to (a) specific 
muscle/tendon injury(ies) in the forearm; (b) in-service 
injury(ies) to specific hand muscles; and/or (c) the result 
of permanent injury to a nerve in the left upper extremity 
caused by the in-service gunshot wound.

2.  Given the clinical descriptions of the injury(ies) 
associated with the Veteran's in-service gunshot wound to 
his left forearm, what is the likelihood (more likely than 
not, as likely as not, or less likely than not) that there 
was permanent injury to a nerve in his left upper extremity, 
including the ulnar nerve?

The IME, a hand surgeon, reviewed the Veteran's record.  The 
IME stated that the Veteran suffered a gunshot wound to the 
radial volar aspect of the forearm which exited the proximal 
medial epicondylar area on the flexor surface of the forearm.  
He stated that it appeared that the entrance was distal 
radial forearm flexor side and the exit was proximal medial 
flexor side.  There was 6 inches between both wounds.  From 
the description in the medical records, the Veteran's wound 
appeared to stay solely to the flexor surface, was caused by 
a low velocity missile, was not associated with an artery, 
nerve or bone injury, did not become infected, and surgical 
debridement was done.  He indicated that prior to 1989, the 
impairment of muscle capacity was slight.  There was evidence 
of involvement of deep fascia and muscle substance, but the 
IME was not sure what could be categorized as moderate.  
There was slight fatigue and weakness.  The range of motion 
was full in the wrist and elbow.  In 1989, the Veteran 
started having other symptoms and there was a definite change 
in his clinical aspects at that time.  It was probably that 
disability level of the muscle moved from slight to moderate.  
The IME noted that based on the Veteran's injury, he had 
fibrous replacement in the injured areas of the muscle.  

The IME opined that the muscle involvement seemed to be only 
on the flexor side, only the flexor muscles were involved 
with the penetrating injury.  The IME saw no evidence of any 
extensor involvement.  

In approximately 1989, the Veteran started complaining of 
increased weakness and loss of sensation in and around the 
4th and 5th digit and that progressed to what is characterized 
as a clawed 5th digit as recently as 2002.  The symptoms were 
described and the IME noted that it made anatomic sense that 
the ulnar nerve opening which was originally compromised with 
the scar, would create ulnar nerve compression just below the 
elbow.  There was no evidence that would point to the wrist 
as being the source of the problem since the wound was on the 
radial aspect and most ulnar nerve problems occur at the 
elbow and only a few percent occur at the wrist and they are 
usually associated with wrist injuries or mass effects in 
Guyon's canal.  However, in this case, there was no evidence 
of any such mass, injury, or scarring on the ulnar aspect of 
the wrist.  The logical conclusion would be that the ulnar 
nerve was entrapped in its proximal extent due to the fact 
that the scarring in the flexor muscle which had not 
increased since the time of the injury, but had caused some 
compromise on the canal which eventually led to an entrapment 
problem late in the course.  

However, the IME indicated that there was no electromyography 
(EMG) documentation, either fibrillations or sensory action 
potentials or nerve conduction velocities which were reported 
to be abnormal.  The IME indicated that there were reports of 
atrophy of at least certain muscles, which were ulnar 
innervated, but there was no evidence as there should be of 
electrical fibrillation potential in the muscles or 
differences in conduction velocity, either motor or sensory 
of which both seemed to be involved subjectively from a 
clinical standpoint by the evidence of atrophy.  In addition, 
EMG results were negative for cervical spine etiology and an 
EMG should be positive even if it was a radicular component 
from nerve root compression.  It was noted that a 
computerized tomography rued out cervical disc, but a 
magnetic resonance imaging (MRI) would have been a better 
testing mechanism.  

The IME stated that if the EMG was accurate, he thought that 
it was necessary to determine if the EMG was done properly 
and how many were done.  He indicated that if the EMG was not 
positive, there is then no evidence of permanent injury to 
the nerve in the left upper extremity.  He stated that there 
was no actual injury at the time of the gunshot wound and, if 
it cannot be proven that there was an ulnar nerve entrapment 
proximal near the exit wound, which would have to be 
determined by EMG, there is no evidence that indicated that 
the delayed problems that occurred after 1989 were secondary 
to the original injury.  The IME stated that if another EMG 
was done and it was proven that there was entrapment of the 
ulnar nerve proximal, he believed that it would be probable 
that this ulnar nerve entrapment, which would certainly 
explain his symptoms, would be related to the original injury 
with progressive narrowing of the outset for the nerve over 
time exacerbated the original injury.  He opined that without 
that objective evidence, he could not conclude that the 
recent ulnar nerve appearing problems were related to the 
original injury.  

In light of the foregoing and in compliance with VA's duty to 
assist, the Board determined that the Veteran should be 
afforded EMG testing to determine if the Veteran had 
entrapment of the ulnar nerve proximal as well as an MRI of 
the cervical spine to rule out cervical spine involvement.  

In December 2007, the Veteran was afforded a VA examination 
with EMG testing.  At that time, the Veteran reported that he 
had minor numbness on the dorsum of the left hand as well as 
a feeling of weakness.  He also complained of some pain from 
gunshot wounds.  It was noted that his activities of daily 
living were not affected and his work was not affected.  The 
examiner indicated that historically, the injury occurred in 
the military when the Veteran was hit by a bullet in the 
forearm.  About 10-12 years later, the Veteran noticed some 
numbness and weakness of his fingers on the left.  Currently, 
the Veteran complained of minor numbness of the dorsum of the 
left hand and a feeling of weakness.  His little finger stuck 
out as if in abduction position.  The Veteran also complained 
of some pain from his gunshot wounds.  

Physical examination of the left forearm revealed normal 
findings.  There was no deformity or atrophy.  There was no 
swelling and the skin was healthy.  Range of motion of the 
elbow and wrist was full, without any complaints, and the 
grip strength was strong.  Examination of the scars and 
cervical spine was also performed.  

A review of the scar examination revealed a 4 inch long 
superficial scar along the ulnar side of the mid forearm.  It 
was skin deep, pale looking, without any tenderness or 
adhesions.  The surface was smooth and there was no tissue 
loss.  Minor defect of the fascia with small muscle 
herniation was detected.  Neurovascular status was normal.  
The diagnosis was residual scar from a gunshot wound injury 
to the left forearm.  

X-rays of the left forearm appeared normal with no evidence 
of metallic particles in the soft tissue.  An MRI of the 
spine was performed and revealed multiple degenerative 
changes and cervical spondylosis.  An EMG study of the left 
upper extremity revealed no electrodiagnostic evidence of 
ulnar neuropathy; it was normal.  

The diagnoses were residual scar from gunshot injury to the 
left forearm; cervical spondylosis without any neurological 
deficiency; and normal EMG.  

In August 2008, Dr. B. submitted a letter.  He stated that he 
had reviewed the records including the recent cervical spine 
MRI, EMG studies, and the VA examination.  He stated that the 
new tests were all consistent with his prior opinions that 
the Veteran had neurologic losses due to his gunshot wound.  
The new EMG reports were negative and the VA examiner opined 
that the Veteran was without cervical origins for his 
neurologic loss.  Dr. B. indicated that the Veteran had 
numbness and motor loss in the 3, 4, and 5 digits of his left 
hand with weakness in all which was consistent with a 
longstanding gunshot injury to the ulnar nerve, likely in the 
region of the olecranon.  It was Dr. B.'s opinion that the 
Veteran had both motor and nerve injuries due to his left arm 
gunshot wound.  


Gunshot Wound to the Left Forearm

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Veteran contends that his left forearm muscle injury is 
more disabling than currently evaluated and he has appealed 
for an increased rating.

During the course of this appeal, VA issued new regulations 
for the evaluation of muscle injuries.  See 62 Fed. Reg. 
30235-30240 (June 2, 1997).  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).  In this case, neither version of the regulations is 
more favorable to the Veteran.

Under prior law, Diagnostic Code 5307 contemplated a 10 
percent disability rating for moderate muscle injury to 
Muscle Group VII (affecting flexion of wrist and fingers) of 
the dominant hand.  A 30 percent disability rating was 
assigned for moderately severe muscle injury to Muscle Group 
VII.  A 40 percent disability rating was warranted for severe 
muscle injury to Muscle Group VII.  See 38 C.F.R. § 4.73 
(1994).

Guidance was provided under the rating schedule for 
evaluating muscle disabilities as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56 (1994).  
Moderate disability of muscles resulted from through and 
through or deep penetrating wounds with residuals of 
debridement or prolonged infection and was characterized by 
moderate loss of deep fascia or muscle substance; impairment 
of muscle tonus; and of definite weakness or fatigue in 
comparative tests.  38 C.F.R. § 4.56(b).  Moderately severe 
disability of muscles resulted from a through and through or 
deep penetrating wound with debridement, prolonged infection, 
sloughing of soft parts, or intermuscular cicatrization, and 
was characterized by moderate loss of deep fascia or muscle 
substance, or moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of muscle groups involved give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c).

Severe disability of muscles resulted from through and 
through or deep penetrating wound with extensive debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular binding and cicatrization.  It required ragged, 
depressed and adherent scars; moderate or extensive loss of 
deep fascia or muscle substance or soft flabby muscles in the 
wound area; and severe impairment on tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side.  38 C.F.R. § 
4.56(d).  If present, the following are also signs of severe 
muscle disability: (a) adhesion of the scar to one of the 
long bones; (b) atrophy of muscle groups not in the track of 
the missile; or (c) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

Under the revised version of Diagnostic Code 5307, the 
schedular criteria contemplate a 10 percent disability rating 
for moderate muscle injury to Muscle Group VII (flexion of 
wrist and fingers) of the dominant hand.  A 30 percent 
disability rating is assigned for moderately severe muscle 
injury to Muscle Group VII.  A 40 percent disability rating 
is warranted for severe muscle injury to Muscle Group VII.  
See 38 C.F.R. § 4.73 (2008).

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56 (2008).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Slight disability of muscles results from a simple 
wound with no debridement or infection and includes objective 
findings such as a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; no retained metallic 
fragments; and no impairment of function.  38 C.F.R. 
§ 4.56(d)(1) (2008).  Moderate disability of muscles results 
from a through and through or deep penetrating wound with 
residuals of debridement or prolonged infection and is 
characterized by some loss of deep fascia or muscle 
substance; impairment of muscle tonus; and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2008).  

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3) (2008).  Severe disability of the muscles results 
from through and through or deep penetrating wound with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular scarring and binding.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4) (2008).  If 
present, the following are also signs of severe muscle 
disability: (a) X-ray evidence of minute multiple scattered 
foreign bodies; (b) adhesion of the scar; (c) diminished 
muscle excitability on electrodiagnostic tests; (d) visible 
or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile; or (g) induration or atrophy of 
an entire muscle following simple piercing by a projectile.  
Id.

A separate diagnostic code that may be for application in the 
present case is 38 C.F.R. § 4.124a, Diagnostic Code 8616.  
Under that code, a 10 percent disability rating is assigned 
for mild incomplete paralysis of the ulnar nerve.  A 30 
percent evaluation is assigned in cases of moderate 
incomplete paralysis.  Finally, a 40 percent evaluation is 
warranted when there is severe incomplete paralysis of the 
ulnar nerve of the major hand.  The term "incomplete 
paralysis," indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Code 8616 (2008).

Complete paralysis of the ulnar nerve is indicated when there 
is "griffin claw" deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of right and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  Id.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56 (2008).  For compensable 
muscle group injuries which are in the same anatomical 
region, but do not act on the same joint, the evaluation for 
the most severely injured muscle group will be increased one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(e) (2005).  The Board 
observes further that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  See 38 C.F.R. § 4.55(a) (2008).

The Board will initially address the inservice records of the 
gunshot wound as well as the initial post-service VA 
examination report.  

The Veteran sustained a through and through gunshot wound 
injury.  There was no evidence of artery or nerve 
involvement.  There was no evidence of bony involvement.  
There was debridement of the entrance and exit wounds.  One 
week later, the wounds were found to be clean and the patient 
afebrile.  The wounds were then closed.  The Veteran's left 
arm was then placed in a splint and he was given range of 
motion exercises.  After the sutures were removed and range 
of motion returned, the Veteran was discharged from 
hospitalization.  The Veteran was ultimately diagnosed with a 
gunshot wound to the left forearm with no artery, nerve, or 
bone involvement.

The Veteran underwent a VA examination in October 1971.  This 
was the first post-service examination.  At that time the 
Veteran's left handgrip was reported to be 95 pounds as 
compared to 100 pounds on the right.  Thus, his strength was 
slightly diminished on the left.  His finger dexterity, 
however, was normal.  Scars were nonadherent and nonpainful.  
Range of motion was within normal limits.  Sensation of the 
upper extremities was intact.  Girth measurement of the upper 
extremities was equal.  There was no pain to palpation over 
the left forearm.

In a December 1971 rating decision, service connection was 
granted for gunshot wound of the left forearm and a 10 
percent rating was assigned under Diagnostic Code 5307 
(Muscle Group VII).  

A later 1979 examination revealed mild to moderate muscle 
herniation which only affected Muscle Group VIII.  There was 
no nerve damage.  There was a defect of the fascia at a scar 
site.  

In an August 1979 decision, the Board assigned a 10 percent 
rating under Diagnostic Code 5308 for moderate muscle injury 
to Muscle Group VIII.  Thus, the rating code was changed.  

At this point, the Board points out that the record showed 
that the injury was to Muscle Group VII.  However, the Board 
relied on the VA examination report.  This may have been due 
to a misread or a misprint on that report.  

In reviewing the medical evidence at this juncture, the Board 
notes that the Veteran sustained a through and through injury 
which required debridement.  Thus, at least a moderate muscle 
injury is indicated.  A moderate muscle injury contemplated 
moderate loss of deep fascia or muscle substance; impairment 
of muscle tonus; and of definite weakness or fatigue in 
comparative tests.  38 C.F.R. § 4.56(b).  A review of the 
initial records does not show moderate loss of deep fascia or 
muscle substance; impairment of muscle tonus; and of definite 
weakness or fatigue in comparative tests.  There was no 
record of any loss of deep fascia or muscle substance or 
impairment of muscle tonus.  The Veteran did exhibit slightly 
diminished strength on the left as compared to the right.  
Otherwise, all testing was within normal limits.  A 
moderately severe injury was not initially shown.  There was 
no loss of deep fascia or muscle substance or of normal firm 
resistance of muscles compared with sound side.  The initial 
testing post-service, but for slight diminishment in 
strength, was normal.  Range of motion was normal.  Sensation 
was normal.  Girth was equal.  There was no nerve damage 
shown.  In fact, the inservice records specifically 
documented that there was no nerve involvement.  This was 
confirmed in the 1971 and 1979 examination reports.  Mild to 
moderate muscle herniation was shown in 1979.  However, the 
muscle herniation involved Muscle Group VIII, but for the 
sake of argument, the Board will also assume mild to moderate 
muscle herniation of Muscle Group VII.  Based on that 
finding, as noted, the Veteran's rating was changed to 
reflect muscle damage involving Muscle Group VIII.  There was 
no competent medical evidence to show more than moderate 
muscle damage.  The Veteran's complaints of impairment with 
his fist and in writing were not attributed to nerve damage 
in his left hand.  It was specifically determined that he did 
not have nerve damage.  This finding was consistent and 
repeated during service and in the examinations after 
service.  

With regard to the current claim for an increased rating, 
there is current medical evidence.  As this evidence was 
provided by medical professionals, it is competent in nature.  
However, the probative value must be evaluated.  

Currently, the Veteran complains of decreased sensation and 
weakness in the left fingers, as well as difficulty opening 
and closing the left hand.  The Board notes that this has 
been a repeated complaint of the Veteran, dating back to the 
1970's.  As noted, in the 1970's, nerve damage was 
specifically ruled out on neurologic examinations.  The Board 
notes that although the Veteran is competent to report 
symptoms, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

The Board also notes that despite the Veteran's complaints 
regarding his left hand and fingers, his complaints have not 
always been consistent nor consistent with medical findings.  
In June 1994, the Veteran denied loss of function and 
indicated that he had not been kept from his hobbies, such as 
car repair.  In July 1994, fist, thumb, and wrist range of 
motion was normal in the left hand.  In addition, in August 
2002, the Veteran was reportedly able to dress himself, cut 
up his food, feed himself, and manage in the bathroom.  He 
was also able to lift 20 pounds with his left arm.

With regard to the competent medical evidence, the June 1994 
examiner found no electrodiagnostic evidence of left upper 
extremity radiculopathy, plexopathy, or mononeuropathy.  In 
July 1994, while some loss of muscle bulk was observed in the 
left forearm and the Veteran's grip was slightly diminished, 
approximately 40 percent in the left and 50 percent in the 
right, only "slight" objective weakness was observed and 
range of motion was normal.  In addition, nerve conduction 
was within normal limits.  In August 2002, a neurological 
examination revealed normal strength for all the Veteran's 
muscle groups.  The examiner commented that there was no 
evidence to support nerve injury in the left arm secondary to 
a gunshot wound.  Moreover, a second August 2002 VA examiner 
asserted that the Veteran's left arm exhibited no weakness of 
movement, fatigue, or incoordination.  There was also no 
evidence of any other muscle group involvement as observed 
from the nature of the wound.  The examiner further found 
that there were no "cardinal signs" of muscle injury, such as 
loss of power or weakness.  He indicated that only Muscle 
Group VII was involved in the injury.

In July 2003, Dr. G. opined that the Veteran had atrophy of 
the dorsal interosseous muscle and the first dorsal 
interosseous muscle.  There was slight weakness of the 
intrinsic muscles of the left hand.  The assessment was left 
arm weakness possibly due to focal injury in the left forearm 
area.  The Board notes that there is no evidence that Dr. G. 
reviewed any of the Veteran's past medical records, to 
include the initial injury records from service.  Although an 
examiner may still provide a probative opinion if the history 
is accurate, the examiner also used equivocal terms.  He 
stated that current weakness was possibly due to the left 
forearm injury.  This qualification is equivocal in nature 
and does not provide any definitive conclusion.  

Dr. B. has indicated that the Veteran's disability involved 
two muscle groups, Muscle Groups VII and IX.  Although he 
previously endorsed that Muscle Group VIII was involved, he 
amended that at the hearing, as noted.  Although Dr. B. has 
indicated that the Veteran's disability involved two muscle 
groups, Muscle Groups VII and IX, such a finding is not 
corroborated by the other medical evidence of record.  There 
is no supporting evidence of muscle damage to Muscle Group 
IX.  He maintained that the initial wound included 
debridement and resultant scarring and had affected Muscle 
Groups VII and IX.  However, the August 2002 VA examiner 
asserted that there was no evidence that any Muscle Group, 
other than VII, had been affected by the Veteran's injury.  

The VA examiner's opinion is supported by the service medical 
records and the initial post-service examination report which 
only showed involvement to Muscle Group VII.  Dr. B. 
essentially finds that since the CT scan did not find any 
cervical spine damage responsible for left hand neurologic 
complaints, those complaints were due to the inservice 
injury.  He concluded that the intrinsic muscles of the left 
hand were affected as well as the extensor muscles in the 
left hand.  In addition, the Veteran had ulnar nerve 
pathology.  

The Board finds that these conclusions are inconsistent with 
the historical record.  There was no evidence of any 
involvement of Muscle Group IX.  Dr. B. did not address the 
initial two post-service VA examination reports in that 
record.  Those records are significant in that they 
demonstrated the lack of any nerve involvement or involvement 
of Muscle Group IX.

Dr. B. addressed the negative EMG of the left ulnar nerve; 
however, he stated that this test is often falsely negative 
(inaccurate) and the atrophy of the intrinsics is a real 
finding that was not likely a false positive  result as it 
had been documented by several examinations.  He stated that 
intrinsics were not well evaluated by EMG.  In this regard, 
Dr. B. does not address the fact that the negative EMG was 
consistent with all of the prior negative neurologic testing.  
The EMG report was not one isolated finding.  The inservice, 
1971, and 1979 neurologic testing were consistently and 
repeatedly negative for nerve involvement.  There is no 
evidence that these EMGs contained inaccurate information.  
Although Dr. B. stated that this test is often falsely 
negative and that intrinsics were not well evaluated by EMG, 
there is no evidence that these tests resulted in inaccurate 
results.  The examiners who reviewed these tests did not find 
that this was the case.  This statement by Dr. B. is 
unsupported by the historical evidence in the claims file.  

The fact that the EMG and CT did not show neck impairment 
does not invalidate the VA examiner's opinion that the 
current complaints were not derived from the service-
connected disability, as suggested by Dr. B., or that the 
logical conclusion must be that they are so related.  To the 
contrary, the past medical evidence, as noted, has 
continually shown that there is no nerve damage.  While Dr. 
B. would have the VA examiner's opinion discounted because it 
did not discuss his positive findings, Dr. B. in turn did not 
discuss the negative findings of the VA examination reports 
in 1971 and 1979.  The fact that the VA examiner did not 
provide any supporting literature is irrelevant as that is 
not a requirement for a thorough and competent opinion.  

As noted, the Board then requested an IME opinion.  The IME, 
a hand surgeon, reviewed the Veteran's record.  The IME 
opined that the muscle involvement seemed to be only on the 
flexor side, only the flexor muscles were involved with the 
penetrating injury.  The IME saw no evidence of any extensor 
involvement.  The IME noted that the Veteran began 
complaining in 1989 of increased weakness and loss of 
sensation in and around the 4th and 5th digit and that 
progressed to what is characterized as a clawed 5th digit as 
recently as 2002.  The IME indicated that it made anatomic 
sense that the ulnar nerve opening which was originally 
compromised with the scar, would create ulnar nerve 
compression just below the elbow.  However, in this case, 
there was no evidence of any such mass, injury, or scarring 
on the ulnar aspect of the wrist.  The IME then stated that 
the logical conclusion would be that the ulnar nerve was 
entrapped in its proximal extent due to the fact that the 
scarring in the flexor muscle which had not increased since 
the time of the injury, but had caused some compromise on the 
canal which eventually led to an entrapment problem late in 
the course.  However, the IME indicated that there was no EMG 
documentation, either fibrillations or sensory action 
potentials or nerve conduction velocities which were reported 
to be abnormal.  

The IME stated that if the EMG was accurate, he thought that 
it was necessary to determine if the EMG was done properly 
and how many were done.  He indicated that if the EMG was not 
positive, there is then no evidence of permanent injury to 
the nerve in the left upper extremity.  He stated that there 
was no actual injury at the time of the gunshot wound and, if 
it cannot be proven that there was an ulnar nerve entrapment 
proximal near the exit wound, which would have to be 
determined by EMG, there is no evidence that indicated that 
the delayed problems that occurred after 1989 were secondary 
to the original injury.  

The Board ordered new EMG testing which again was negative.  
Thus, there was no EMG evidence of ulnar nerve entrapment.  

In response, Dr. B. stated that the new tests were all 
consistent with his prior opinions that the Veteran had 
neurologic losses due to his gunshot wound.  However, Dr. B. 
did not explain why all neurological testing has been 
negative, including the current report.  

The Board finds that the IME's medical opinion is the most 
probative.  He reviewed the entire medical record and 
discussed the full history which had not been done by the 
prior physicians, including Dr. B., as noted above.  In this 
case, the Veteran's history is of significance as the matter 
of whether there was nerve involvement involves decades of 
negative findings.  The IME provided the most reasoned 
analysis in light of the complete historical review.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
IME's opinion is consistent with the remaining evidence of 
record including that documenting the initial injury, initial 
post-service VA examination, and examination of the Veteran's 
left forearm over the years.  

The Board is cognizant that there has been no definitive 
explanation for the Veteran's claimed weakness and loss of 
sensation in his left hand digits.  However, as noted, in 
order for such weakness and loss of sensation to be rated, 
they need to be etiologically connected to the service-
connected disability.  As noted, the most probative evidence 
establishes that they are not so connected.  

Thus, the most probative evidence shows that the Veteran has 
had a moderate injury to Muscle Group VII for years.  
Further, the record establishes that the Veteran currently 
has no more than moderate injury to Muscle Group VII.  
However, as noted, the August 1979 Board decision granted a 
10 percent rating for muscle damage to Muscle Group VIII 
based on the 1979 VA examination report.  The Veteran has 
been assigned this 10 percent rating under this code for over 
20 years.  However, the current competent and most probative 
medical evidence establishes that the residuals of the 
service-connected left forearm injury involve only Muscle 
Group VII.  The Board finds that the proper rating is under 
Diagnostic Code 5307 for Muscle Group VII injury.  The Board 
is permitted to assign the applicable Diagnostic Code, even 
though the Veteran was previously rated under another code.  
This assignment reflects the proper Diagnostic Code based on 
the medical evidence.  It provides for rating the Veteran 
based on the correct disability location.  

The reassignment of a rating code to reflect the correct 
anatomical site of the disability is not severance of service 
connection for a disability.  See Gifford v. Brown, 6 Vet. 
App. 269 (1994) (holding that administrative correction of 
rating code to reflect proper site of Muscle Group injury did 
not constitute severance of service connection); VAOPGCPREC 
50-91 (criteria prohibiting severance of service connection 
for disability in effect for more than ten years do not 
prohibit the redesignation of an existing service-connected 
rating to accurately reflect the actual anatomical location 
of the injury or disease resulting in the veteran's 
disability, provided the redesignation does not result in the 
severance of service connection for the disability in 
question).  The change in rating code is simply a correction 
as to the anatomical location of the service-connected muscle 
injury.  The current competent medical evidence which is most 
probative, as set forth in detail above, does not show that 
two distinct muscle groups are simultaneously involved.  
Thus, the Board finds as a matter of law that the change in 
diagnostic code does not constitute a severance of service 
connection.  The proper rating is under Diagnostic Code 5307.  
For the reasons previously indicated, the proper rating is 10 
percent.  

Finally, the Board has considered whether an increased 
evaluation could be afforded the Veteran under other 
potentially applicable diagnostic codes.  Limitation of 
motion for the elbow is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207, 5208, 5213.  However, as set 
forth above, the medical evidence does not show objective 
evidence of limitation of motion of the left forearm and 
elbow or pain and weakness with additional functional loss 
due to the service-connected disability at issue.  See also 
38 C.F.R. §§ 4.40, 4.59.  Limitation of motion of the wrist 
is rated under Diagnostic Code 5215, but the Veteran does not 
have any limitation of motion of the wrist.  

The Board has also considered the Veteran's disability under 
38 C.F.R. § 4.124a, Diagnostic Code 8616.  However, as noted, 
the probative evidence establishes that there is no nerve 
impairment due to the service-connected left forearm 
disability.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left forearm under 
Diagnostic Code 5307.  


Scars of the Left Forearm

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In an October 2003 rating decision, service connection was 
granted for scars of the left forearm, a one and one quarter 
inch scar of the proximal aspect and a one half inch linear 
scar of the distal aspect.  A non-compensable rating was 
assigned effective February 1994 under Diagnostic Code 7804.  

During the course of the appeal, the rating criteria for 
scars have changed.  The Veteran has been provided notice of 
both versions.  

Under the old criteria, a 10 percent rating is assigned for a 
superficial scar which is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Scars may also be rated based on limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002).

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that caused 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  In order for a 20 
percent rating to be warranted, the area or areas must exceed 
12 square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2008).  Scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating for area or areas 
of 144 square inches (929 sq. cm.) or greater.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A 
10 percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805 (2008).

In this case, a review of the comprehensive evidence as set 
forth above establishes that compensable rating is not 
warranted under either version of the rating schedule; as 
such, neither version is more favorable to the Veteran.  

The competent evidence shows that the service-connected scars 
are not tender or painful.  Although the Veteran has 
generally complained of pain due to his gunshot wounds, there 
has been no demonstration of pain due to the scars.  On 
examinations, no pain or tenderness was shown.  Likewise, no 
limitation of motion or other functional ability due to the 
scars was shown.  

The Veteran's scars are not deep and as noted, do not cause 
limited motion.  There was no underlying soft tissue damage 
as it was noted that there were no adhesions or tissue loss.  
The scars do not cover an area of 144 square inches (929 sq. 
cm.) or greater.  The scars are not unstable or painful on 
examination.  

Accordingly, the criteria for an initial compensable rating 
for the scars of the left forearm have not been met.  The 
preponderance of the evidence is against a compensable 
rating.

The Board notes that recently, the regulations pertaining to 
the evaluation of the skin were again amended, effective 
October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently 
codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(October 23, 2008)).  However, this case was filed prior to 
the effective date and neither the Veteran nor his 
representative has requested review under the new rating 
criteria.  


Extraschedular Consideration

In the September 1998 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
Veteran's service-connected residuals of gunshot wound to the 
left forearm.  Since this matter has been adjudicated by the 
RO, the Board will consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60.  According to the regulation, 
an extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The Veteran 
has not identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.

The Veteran has not indicated, nor has he presented evidence 
to support the premise, that his left forearm disability to 
include the residuals of the gunshot wound and the scars has 
resulted in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards.  In addition, the Veteran has not presented 
evidence to show that he has been hospitalized after service 
due to his left forearm.  Instead, in June 1994, he indicated 
that his gunshot wound had not had any residuals or sequelae 
for 30 years following service.  The recent examination in 
December 2007 specifically noted no such interference.  While 
the Veteran has asserted that his disability causes pain and 
impairment, such impairment is contemplated in the disability 
ratings that have been assigned.  Loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
residuals of gunshot wound to the left forearm to include the 
scars with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, as 
discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability since he was 
separated from service.  Additionally, there is not shown to 
be evidence of marked interference with employment due to the 
disability.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is no evidence in the record to indicate that 
the service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the left forearm under Diagnostic Code 
5307 is denied.

Entitlement to an initial compensable rating for scars of the 
left forearm is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


